DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received February 17, 2021.  Claims 7-8, 11-12, 15, 22, 24-26, 28-29, 35-36, 39-40, 43, 50-54, 61 and 69-70 have been canceled. Claims 1, 27, 62-63, 67-68 and 71-72 have been amended.  New claims 73-76 have been added.  Therefore, claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 63-68 and 71-76 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
In light of the interpretation of the claim language, the amendments presented to overcome the 112 (a) rejection is not sufficient.  Although the eye movement can be interpreted as non-linear and multi-directional, there is no support for the term “virtual line”.  Accordingly the limitation “virtual line” is new matter.  
In the remarks applicant argues that the specification has no limits on the converted format.  Applicant argues that the converted format is a format that is usable with the AR system, wherein based on and converted from data of non-linear and multi-directional eye movement of the user by the user moving their gaze that can be compared with the predetermined eye signature movement pattern, which is consistent only has support for “Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format “ (para 0094) and “eye movement may be converted into a particular data format. For example, referring back to the grid approach, the data may indicate the coordinates of the grids that were hit by the eye-movement. Many other approaches may be similarly used” (para 0099).  The specification makes clear with the statement “many other approaches may be similarly used” that the format is not limited.  The term “desired” format only states that the format can be one requested or preferred.  This does not limit the format itself.  There is no conflict in the previous Office action in the analysis.  Furthermore, the specification does not limit the format to be usable by the . 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the prior art references fails to teach the limitations as amended.  Specifically applicant argues that the prior art references fail to teach:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern,
tracking a non-linear and multi-directional eye movement virtually drawn by the user moving their gaze in response to the displayed instructions wherein the tracked non-linear and multi-directional eye movement is captured,
responsive to determining that the tracked non-linear and multi-dimensional eye movement virtually drawn by the user moving their gaze...
comparing the tracked non-linear and multi-directional eye movement to the predetermined eye signature movement pattern, and
determining that the tracked non-linear and multi-directional eye movement virtually drawn by the user corresponds to the pre-determined eye signature movement pattern, based on the tracked non-linear and multi-directional eye movement data in the second format being within a predetermined threshold of the predetermined eye signature pattern.
The examiner respectfully disagrees.  
With respect to the limitation argued above “ the prior art Ballard explicitly teaches para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… ,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password.  
Please note explicit teaching of the user provided instruction to visually enter the password and the password is matched to verify the user entry.  The rejection is withdrawn
  In the remarks applicant argues that the current amendments distinguish between gaze and dynamic “movement”, “pattern” “draw” reciting the limitations.  Applicant argues that the prior art Ballard determines user view by how long the user “dwells” on a certain point.  Applicant argues that this is opposite to dynamic movement limitations which require change in gaze.  The examiner disagrees.  As cited above, the prior art teaches para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed…  The recitation clearly defines the gaze moving to points that represent the password.  The rejection is maintained. 
In the remarks applicant argues that the prior art Raffles fails to teach tracking eye movements in order to initiate a transaction or capturing eye-related biometric data.  The examiner respectfully disagrees. The prior art Ballard explicitly teaches “para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”.  Please note explicit teaches of capturing eye related biometric data.   The rejection is maintained.
The prior art Purves teaches initiating a transaction after user verification using the AR device by selecting card to use for payment. 
In the remarks applicant argues the based on the deficiencies of the prior art references as discussed above, that dependent claims 2-4, 6, 16-18, 30-32, 34, 38, 44-46, 55-58, 67 and 69-70 are allowable over the prior art.  The examiner disagrees see response above. 
In the remarks applicant argues that new claims 73-76 are patentable over the references based on the arguments above.  The examiner disagrees see response above. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1.  
Claim 1 recites the limitation “comparing the non-liner”, the examiner believes this is a typo and should read linear. 
 Appropriate correction is required.
Duplicate Claims
Claim 76 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 75. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74:
Claims 1 recites the limitation “determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature movement pattern based on the non-linear and multi-directional virtual line being within a pre-determined threshold of the predetermined eye signature movement pattern… responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity.”, and claim 27 recites ... “determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern based on the non-linear and multidimensional virtual line within a predetermined threshold of the pre-determined eye signature movement pattern, responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern, transmitting a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the local processing module being operable to transmit the communication through at least one network to a remote server that authenticates the user for the transaction based on the determined identity..”, which is new matter.   There is no support in the specification for the limitation “virtual line”.  Although one could interpret the term “non-linear and multidirectional” as eye movement, however this interpretation does not provide an interpretation of a “virtual line”  The specification has support for:
[0085]…If the heat map indicates interest in a particular product (e.g., amount of time spent looking at a particular item exceeds a predetermined threshold amount of time), the AR device 62 may request confirmation from the AR user about purchase of the product 

[0094] If the eye movement pattern is close to the known pattern (within a threshold), the AR device 806 may allow the user to conduct the transaction. As shown in Fig. SA, the user may have moved his/her eye in the denoted pattern.... Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format.

[0096] In the illustrated embodiment, if the tracked eye movement covers an area of the predetermined grid square, the pattern may be recognized. In other embodiments, a majority of the grid squares may need to be hit before the user is deemed to have passed the user-identification test. Similarly, other such thresholds may be devised for various eye movement tracking protocols.

[0099]At 906, the tracked eye-movement may be converted into a particular data format. For example, referring back to the grid approach, the data may indicate the coordinates of the grids that were hit by the eye-movement. Many other approaches may be similarly used.

[00100]… At 910, the AR system may determine if the tracked eye-movement matches the predetermined pattern within a threshold. At 912, if it is determined that the eye pattern does not match the known eye pattern within a threshold, the user fails the test, and may be blocked from making the purchase, or may have to undergo the test again. At 914, if it is determined that the eye pattern matches the known eye pattern within a threshold, the user passes the test, and may be allowed to make the purchase.


Please note that there is no support for the limitation “determining that the non-linear and multi-directional virtual line”.  The specification is silent with respect to the term “non-linear and multi-directional “ and “virtual line”.  If the language of the claim is attempting to describe the eye movement covering the area of a grid, the grid is used to identify the user and not to conduct a transaction “the tracked eye movement covers an area of the predetermined grid square, the pattern may be recognized. In other embodiments, a majority of the grid squares may need to be hit before the user is deemed to have passed the user-identification test” however a grid line is not non-linear.  The specification has support for the following as it refers to conducting a transaction.
[0094] If the eye movement pattern is close to the known pattern (within a threshold), the AR device 806 may allow the user to conduct the transaction 

However, the eye movement close to a pattern is broader than the limitation “non-linear and multi-directional virtual line”.  Furthermore there is no mention of a virtual line.  According to MPEP 2163.05, the court held that “ The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14  USPQ2d 1750 (Bd. Pat. App. & Inter. 1989).    Accordingly the limitations include new matter.
Furthermore there is no support for the transmitting step as claimed, (transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity) as the specification only has support for “allow the user to conduct the transaction” “If the eye movement pattern is close to the known pattern”.  Allowing a user to conduct the transaction is not analogous to transmitting a communication to initiate a transaction to purchase the object.  
In the claim limitations the independent recites the “displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye signature movement pattern, wherein the predetermined eve signature movement pattern is unique to the user, determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions.”, which is new matter.  There is no support in the specification for the negative limitation “not displayed to the user as part of the displaying instructions”
Dependent claims 2-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76 upon claim 1 and claims 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 depend upon claim 27 and therefore contain the same deficiencies as discussed above with respect to claim 1 and 27.  Accordingly Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76 and claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 USC 112 1st/(a) paragraph. 
In reference to claim 75 and 76:
Claims 75 and 76 recite the negative limitation “wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the non-linear and multi-directional eye movement of the user by the user moving their gaze in response to the displayed instructions.” Which is new matter.  The interpretation of the negative limitation is the password is not displayed.  The specification is silent.  Accordingly claims 75 and 76 are rejected for failing to comply with written disclosure requirements. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76; Claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74:
Claims 1 recites the limitation “determining that the non-linear and multi-directional virtual line , and claim 27 recites ... “determining that the non-linear and multi-directional virtual line” it is unclear to the examiner as to the metes and bounds of the term “non-linear and multi-directional virtual line”.  The specification describes a pattern related to eye movement and discloses a grid for the eye movement to follow.  However the grid is linear and the pattern is not necessarily a virtual line.  Therefore, the examiner is not able to determine the metes and bounds of the language of the claim in the context of the claim.  In order to be as close to the specification as possible, for examination purposes to forward prosecution the examiner is determining the limitation “the non-linear and multi-directional virtual line “ to be directional gaze of the eye movements as analogous to non-linear and multi-directional and the threshold to be the known pattern of the eye movement.   (see para 0094, para 0100).  The specification does not utilized such terms as “non-linear or multidirectional or virtual line, however eye movements are non-linear and multidirectional and virtual line could be interpreted as the direction of the eye movement.  
Claims 1 and 27 recited the limitation “displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye signature movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions”.  It is unclear to the examiner as to the metes and bounds of the limitation “determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions”.  For examination purposes the examiner is determining the limitation “determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions” to be the signature/password is determined prior identifying the object the user is viewing.  With respect to the negative limitation “and not displayed to the user as part of displaying instructions” the examiner is determining the not information displayed in the instructions is that the instructions only require the user to provide the password/signature and does not request any other information or provide the password for the user.  
Dependent claims 2-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76 upon claim 1 and claims 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 depend upon claim 27 and therefore contain the same deficiencies as discussed above with respect to claim 1 and 27.  Accordingly Claims 1-6, 9-10, 13-14, 16-21, 23, 62-63, 71, 73 and 75-76 and claims 27, 30-34, 37-38, 41-42, 44-49, 55-60, 67-68, 72 and 74 are rejected under 35 USC 112 2nd/(b) paragraph. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13-14, 16-18, 62-63, 73 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) and further in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman)
Claim Interpretation: The specification recites:
[0094] If the eye movement pattern is close to the known pattern (within a threshold), the AR device 806 may allow the user to conduct the transaction. As shown in Fig. SA, the user may have moved his/her eye in the denoted pattern.... Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format 
Claim 1 recites the limitation “determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature movement pattern based on the non-linear and multi-directional virtual line being within a pre-determined threshold of the predetermined eye signature movement pattern… responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity”,
The examiner is interpreting the non-linear and multi-directional virtual line” to be normal movement of the eye as analogous to non-linear and multi-directional and the virtual line to be analogous to the focus of the gaze and the threshold to be the known pattern of the eye movement signature. 
In reference to Claim 1:
Purves teaches:
(Currently Amended) A method for initiating a transaction through an augmented reality (AR) system that includes an AR device and a local processing module, the method ((Purves) in at least Abstract; para 0063, para 0073, para 0381), comprising:
capturing eye-related biometric data of a user wearing the AR device ((Purves) in at least abstract; FIG. 1b, FIG. 1C-3; para 0064), the eye-related biometric data captured using at least one light source and at least one camera that are components of the AR device and that are cooperatively operatively operable for tracking the eye-related biometric data ((Purves) in at least para 0061 -0064, para 0067, para 0069);
responsive to identifying a real-world object that is in a direction of a gaze of the user, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0069, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312), determining by the local processing module, an identity of the user based at least in part on analysis of eye-related biometric data by the local processing module executing an eye movement based on user identification protocol ((Purves) in at least para 0061, para 0064, para 0067-0070, para 0077, para 0154, para 0157, para 0339) comprising:
displaying instructions prompting the user to [biometric data]…wherein the predetermined eye signature movement pattern is unique to the user, …((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern, para 0069, para 0083, para 0086, para 0090);  and
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze …wherein a non-linear and multidirectional (normal eye movement) virtual line (gaze) represents the user’s eye movement pattern … by the user moving their gaze … and the tracked non-linear and multidirectional (normal eye movement) eye movement is captured through at least one camera of the AR device while the AR device is worn on the head of the user ((Purves) in at least abstract; para 0061, para 0069, para 0076).
comparing the non-liner and multi-directional virtual line (normal eye movement) …based on the tracked non-linear and multi-directional eye movement to the predetermined eye signature movement pattern ((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database), determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature … pattern based on the non-linear and multi-directional virtual line  being within a pre-determined threshold of the predetermined eye signature … pattern ((Purves) in at least para 0067), and responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature … pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity. ((Purves) in at least para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves does not explicitly teach:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern  … predetermined prior to identifying a real-world object that is in a directed of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze in response to the displayed instructions wherein a non-linear and multidirectional (normal eye movement) virtual line (gaze) represents the user’s eye movement pattern virtually drawn by the user moving their gaze in response to the displayed instructions
comparing the non-liner and multi-directional virtual line (normal eye movement) representing the user’s eve movement pattern virtually drawn by the user and based on the tracked non-linear and multi-directional eye movement to the predetermined eye signature movement pattern, determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature movement pattern based on the non-linear and multi-directional virtual line  being within a pre-determined threshold of the predetermined eye signature movement pattern, and responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction
Ballard teaches:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246),; 
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze in response to the displayed instructions, wherein a non-linear and multi-directional virtual line (gaze direction) represents the user’s eye movement pattern virtually drawn by the user moving their gaze in response to the displayed instructions and the tracked non-linear and multi-directional (normal eye movement) eye movement is captured through at least one camera of the AR device ((Ballard) in at least FIG. 4; 17A-B; FIG. 23C; para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0106), with the AR device is worn on the head of the user((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225, para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… , para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246), 
comparing the non-liner and multidirectional virtual line (directional gaze of the eye movements) representing the user’s eye movement pattern virtually drawn by the user and based on the tracked non-linear and multi-directional (normal eye movement) eye movement to the predetermined eve signature movement pattern ((Ballard) in at least para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), 
determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eve signature movement pattern, based on the non-linear and multi-directional virtual line(directional gaze of the eye movements)  being within a predetermined threshold of the predetermined eye signature movement pattern ((Ballard) in at least FIG. 17A-17E; para 0081, para 0097, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device and comparing the user eye movement in order to authenticate the user. 
Calman teaches:

responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature …, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity.”((Calman) in at least para 0074 wherein the prior art teaches user authenticated using iris signature and teaches after authentication communicating with financial institution, para 0075 wherein the prior art teaches a/r device analyzes and captures financial document unique to financial institution, para 0080 wherein the prior art teaches financial institution processes transaction upon information collected for transaction as well as verified signature to complete transaction fund transfer)

Both Purves and Calman are directed toward utilizing A/R devices to perform transactions.  Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents scanted to for performing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include communication with the financial institution as taught by Calman since Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents scanted to for performing the transaction
In reference to Claim 2:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 2 
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising
the remote server transmitting, through a second network, a set of data regarding the transaction to a financial institution.((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, para 0200, para 0255, para 0255, para 0295, para 0343, para 0350, para 0385 wherein the prior art teaches a plurality of networks)
In reference to Claim 3:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 3 
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
the eve-related biometric data further comprising an iris pattern of an eve of the user of the AR device.((Purves) in at least para 0061-0062, para 0064, para 0069)
In reference to Claim 4:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 4
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing by a speaker of the AR device, the biometric data comprising a voice recording of the user.((Purves) in at least para 0061, para 0063-0065, para 0067-0072, para 0085, para 0088, para 0121, para 0277, para 0304, para 0395)
In reference to Claim 6:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 6
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing, by the AR device, biometric data comprising a characteristic associated with the user’s skin.((Purves) in at least para 0060, para 0076-0077)
In reference to Claim 10:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependenz claim 10
Claim interpretation: The examiner is determining the limitation “head mounted” in light of the specification to be a device worn on the users head.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the AR device is ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0057, para 0064) individually calibrated to a head and eyes of the user ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0414).
In reference to Claim 13:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 13
(Previously Presented) method of claim 1 wherein determining the identity of the user is further based at least in part on  (see rejection of claim 1 above),
the predetermined data is a known iris pattern.((Purves) in at least para 0061 -0062, para 0064, para 0068)
In reference to Claim 14:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 14
 (Previously Presented) The method of claim 11, wherein determining the identity of the user is further based at least in part on (see rejection of claim 11 [1] above),  
the predetermined data is a known retinal pattern.((Purves) in at least para 0061, para 0077, para 0122, para 0170)
In reference to Claim 16:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 16
(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the transaction that is initiated is a business transaction.((Purves) in at least para 0065-0072)
In reference to Claim 17:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 17
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
the remote server communicating an authentication of the user to a computer of a financial institution associated with the user, wherein the computer of the financial institution releases payment on behalf of the user based at least in part on the authentication received from the remote server.((Purves) in at least para 0077, para 0082-0083, para 0148, para 0200, para 0353-0534, para 0355, para 0357, para 0367-0369, para 0373-0374, para 0378)
In reference to Claim 18:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 18
 (Previously Presented) The method of claim 17 (see rejection of claim 17 above),
the remote server wherein the computer of the financial institution transmits the payment to a computer of one or more vendors indicated by the user.((Purves) in at least para 0010, para 0080, para 0081, para 0148, para 0200, para 0353-0534, para 0355, para 0357, para 0367-0369, para 0373-0374, para 0378)
In reference to Claim 62:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 61.  Purves further discloses the limitations of dependent claim 62
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the non-linear and multi-directional virtual (normal eye movement direction) representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.	
Ballard teaches:
wherein the non-linear and multi-directional virtual (normal eye movement direction) representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.((Ballard) in at least FIG. 17A-17H; para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device     
In reference to Claim 63:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 62.  Purves further discloses the limitations of dependent claim 63
(Currently Amended) The method of claim 62 (see rejection of claim 62 above), 
Purves does not explicitly teach:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye signature movement pattern based on non-linear segments of the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye signature movement pattern based on non-linear segments of the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze)being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern. ((Ballard) in at least FIG. 17A-17H; para 0006-0009, para 0105, para 0111, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds and multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device  
In reference to Claim 73:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 73
 (New) The method of claim 1 (See rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the instructions are displayed and the user’s nonlinear and multi-directional eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user.   
Ballard teaches:
wherein the instructions are displayed and the user’s nonlinear and multi-directional eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user.   ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
In reference to Claim 75:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 75  
(New) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the non-linear and multi-directional eye movement of the user by the user moving their gaze in response to the displayed instructions.
Ballard teaches:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the non-linear and multi-directional eye movement of the user by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230 para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
In reference to Claim 76:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 76  
(New) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the non-linear and multi-directional eye movement of the user by the user moving their gaze in response to the displayed instructions.
Ballard teaches:
wherein the predetermined eye signature movement pattern is not displayed to the user during tracking of the non-linear and multi-directional eye movement of the user by the user moving their gaze in response to the displayed instructions. ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230 para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to use so the user is able to visually enter the password for authentication
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to claim 1 above, and further in view of US Pub No. 2015/0199006 Al by He et al. (He)
In reference to Claim 5:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 5
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above),  
the eye-related biometric further comprising a retina … of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… a retina signature …
He teaches:
wherein the biometric is a retina signature ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices and capturing retina/iris data.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 a1 by Calman as applied to claim 1 above, and further in view of US Pub. No. 2014/0310531 A1 by Kundu et al. (Kundu)
In reference to Claim 9:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 9
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data such as eye-related biometric pattern for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to claim 1 above, and further in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer)
In reference to Claim 19:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 19
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
the local processing module detecting an interruption event associated with the AR device ((Purves) in at least para 0063, para 0068, para 0086, para 0089-0090, para 0109, para 0125, para 0127, para 0233, para 0316); and
the AR device capturing new biometric data from the user…((Purves) in at least para 0273, para 0416)
Purves does not explicitly teach:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.
Scheffer teaches:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the identification of a user with captured biometric data as taught by Purves to include the re-authentication process as taught by Scheffer since Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 a1 by Calman et al. (Calman) in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer) as applied to Claim 19 above, and further in view of US Patent No. 9,674,707 B2 by Boettcher et al. (Boettcher)
In reference to Claim 20:
The combination of Purves, Ballard, Calman and Scheffer discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 20
(Previously Presented) The method of claim 19 (see rejection of claim 19 above), 
Purves does not explicitly teach:
wherein the interruption event  is detected by local processing module based at least in part on a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event is detected by local processing module based at least in part on a removal of the AR device from the user’s head.((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
In reference to Claim 21:
The combination of Purves, Ballard, Calman and Scheffer discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 21
(Previously Presented) The method of claim 19(see rejection of claim 19 above),
Purves does not explicitly teach:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network.
Botcher teaches:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network. .((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to Claim 1 above, and further in view of US Pub No. 2013/0054622 A1 by Karmarkar et al. (Karmarkar)
In reference to Claim 23:
The combination of Purves, Ballard and Calman discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 23
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the gaze of the user is detected by the local processing module based at least in part on a … associated with the user’s gaze at the real-world object presented though the AR device ((Purves) in at least para 0069, para 0078, para 0101, para 0104, para 0106, para 0111-0112) 
Purves does not explicitly teach:
heat map
Karmarkar teaches: 
wherein the gaze of the user is detected by the local processing module based at least in part on a heat map associated with the user’s gaze at the real-world object presented though the AR device ((Karmarkar) in at least FIG. 5; para 0034, para 0035, para 0037, para 0048)
Both Purves and Karmarkar are directed toward eye wear transactional device which track eye movement to indicate users product interest. Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  . It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye tracking features of Purves to include generating a heat map as taught by Karmarkar since Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0230577 A1 by Calman et al. (Calman) as applied to claim 1 above, and further in view of US Pub No. 2006/0239670 A1 by Cleveland (Cleveland) 
In reference to Claim 71:
The combination of Purves, Ballard and Calman discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 71:
(Currently amended) The method of claim 1 (see rejection of claim 1 above), further comprising 
Purves does not explicitly teach:
converting data of the non-linear and multidirectional virtual line (normal eye movement and gaze direction), wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the non-linear and multidirectional virtual line (normal eye movement and gaze direction) drawn by the user.
Cleveland teaches:
converting data of the non-linear and multidirectional virtual line (normal eye movement and gaze direction), wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the non-linear and multidirectional virtual line (normal eye movement and gaze direction) drawn by the user.  ((Cleveland) in at least para 0100)
Both Purves and Cleveland are directed toward technology for capturing eye movement via cameras tracking eye movement for inputting data.  Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the capturing of eye movement and inputting of eye data of Purves to include converting process of camera data as taught by Cleveland since Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame
Claim 27, 30-32, 34, 38, 44-46, 55-58, 67-68 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), and further in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) 
In reference to Claim 27:
Purves teaches:
(Currently Amended) A computerized augmented reality (AR) display system ((Purves) in at least Abstract; FIG. 2A, FIG. 40A) comprising:
an AR device structured to be worn on a head of a user of the AR device ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064), the AR device comprising at least one light source and at least one camera that or cooperatively operable for tracking eye-related biometric data ((Purves) in at least FIG. 40A-B; FIG. 44; para 0061-0062, para 0064, para 0067-0070, para 0077, para 0120, para 0154, para 0339, para 0381-0382, para 0386, para 0388, para 0390), and
a local processing module in communication with the AR device ((Purves) in at least para 0083, para 0209, para 0381);
the AR device, by the at least one light source and the at least one camera while being worn by the user, being operable to capture eye-related biometric data of the user ((Purves) in at least FIG. "I c-1; FIG. 2A, FIG. 2E, FIG. 40A; para 0061-0064, para 0069); and
the local processing module operable ((Purves) in at least para 0083, para 0209, para 0381);to
analyze the eye-related biometric data ((Purves) in at least para 0061, para 0064, para 0069).
identify a real-world object that is in a direction of a gaze of the user, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0069, para 0083, para 0086, para 0090, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312).
responsive to identifying the real-world object in the direction of the gaze of the user, determining an identity of the user based at least in part on analysis of eye-related biometric data by execution of an eye movement based user identification protocol comprising…((Purves) in at least  para 0069, para 0083, para 0086, para 0090, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312), and
displaying instructions prompting the user to [biometric data]…wherein the predetermined eye signature movement pattern is unique to the user, …((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern, para 0069, para 0083, para 0086, para 0090);  
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze … and multidirectional (normal eye movement) virtual line (gaze) represents the user’s eye movement pattern … by the user moving their gaze … and the tracked non-linear and multidirectional (normal eye movement) eye movement is captured through at least one camera of the AR device while the AR device is worn on the head of the user ((Purves) in at least abstract; para 0061, para 0069, para 0076).
comparing the non-liner and multi-directional virtual line (normal eye movement and gaze direction) …based on the tracked non-linear and multi-directional eye movement to the predetermined eye signature movement pattern ((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database), determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature … pattern based on the non-linear and multi-directional virtual line  being within a pre-determined threshold of the predetermined eye signature … pattern ((Purves) in at least para 0067), and responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature … pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity. ((Purves) in at least para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves does not explicitly tech:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern  … predetermined prior to identifying a real-world object that is in a directed of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze in response to the displayed instructions wherein a non-linear and multidirectional (normal eye movement) virtual line (gaze) represents the user’s eye movement pattern virtually drawn by the user moving their gaze in response to the displayed instructions
comparing the non-liner and multi-directional virtual line (normal eye movement) representing the user’s eve movement pattern virtually drawn by the user and based on the tracked non-linear and multi-directional eye movement to the predetermined eye signature movement pattern, determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eye signature movement pattern based on the non-linear and multi-directional virtual line  being within a pre-determined threshold of the predetermined eye signature movement pattern, and responsive to determining that the non-linear and multi-directional virtual line corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction
Ballard teaches:
displaying instructions prompting the user to virtually draw an eye movement based password by moving their gaze according to a predetermined eye movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, determined prior to identifying a real-world object that is in a direction of a gaze of the user and displaying instructions, and not displayed to the user as part of displaying instructions ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246),; 
tracking a non-linear and multidirectional (normal eye movement) eye movement of the user by the user moving their gaze in response to the displayed instructions, wherein a non-linear and multi-directional virtual line (gaze direction) represents the user’s eye movement pattern virtually drawn by the user moving their gaze in response to the displayed instructions and the tracked non-linear and multi-directional (normal eye movement) eye movement is captured through at least one camera of the AR device ((Ballard) in at least FIG. 4; 17A-B; FIG. 23C; para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0106), with the AR device is worn on the head of the user((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225, para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… , para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246), 
comparing the non-liner and multidirectional virtual line (directional gaze of the eye movements) representing the user’s eye movement pattern virtually drawn by the user and based on the tracked non-linear and multi-directional (normal eye movement) eye movement to the predetermined eve signature movement pattern ((Ballard) in at least para 0081, para 0097, para 0234, para 0237 wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), 
determining that the non-linear and multi-directional virtual line corresponds to the pre-determined eve signature movement pattern, based on the non-linear and multi-directional virtual line(directional gaze of the eye movements)  being within a predetermined threshold of the predetermined eye signature movement pattern ((Ballard) in at least FIG. 17A-17E; para 0081, para 0097, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device 
In reference to Claim 30:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 30.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), further comprising
the remote server, wherein the remote server is operable to transmit a set of data regarding the transaction to a computer of a financial institution.((Purves) in at least FIG. 40A-B, FIG. 42A-B; para 0059, para 0066, para 0353-0354)
In reference to Claim 31:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 31.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
the eye-related biometric data further comprising an iris pattern of an eye of the user of the AR device. .((Purves) in at least para 0062, para 0064, para 0067, para 0069, para 0076-0077, para 0081-0082, para 0084, para 0088, para 0154, para 0155, Table 11-12,)
In reference to Claim 32:
The combination of Purves, Ballard and Raffles discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 32.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device further comprises a microphone, and the AR device is further configured to receive biometric data comprising a voice recording of the user. .((Purves) in at least para 0061, para 0065, para 0068, para 0083, para 0085, para 0088, para 0121)
In reference to Claim 34:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 34.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), wherein the AR device is further configured to
receive biometric data comprising is a characteristic associated with the user’s skin.(( Purves) in at least para 0060, para 0076-0077)
In reference to Claim 38:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 38.
 (Previously Presented) The augmented reality display system of claim 27 (see rejection of claim 27 above),
wherein the AR display system is.((Purves) in at least para 0057), individually calibrated for the user  ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0205, para 0208, para 0414).
In reference to Claim 44:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 44.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the transaction is a business transaction. .((Purves) in at least para 0065-0072)
In reference to Claim 45:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 45.
 (Previously Presented) The AR display system of claim 30 (see rejection of claim 30 above), further comprising
the remote server wherein the remote server ((Purves) in at least FIG. 40A-B; FIG. 44; para 0058-0059, para 0061, para 0064, para 0067-0070, para 0076, para 0077, para 0120, para 0154, para 0339, para 0381-0382, para 0386, para 0388, para 0390) is configured to transmit data of the communication for authentication of the user through a network ((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0120, para 0125, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, to a computer of a financial institution associated with the user, and wherein the financial institution computer is configured to release payment on behalf of the user based at least in part on the authentication. .((Purves) in at least para 0077, para 0082-0083)
In reference to Claim 46:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 46.
 (Previously Presented) The AR display system of claim 45 (see rejection of claim 45 above),
wherein the financial institution computer is operable to transmit the payment to one or more computers of one or more vendors indicated by the user .((Purves) in at least para 0010, para 0080, para 0081)
In reference to Claim 55:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 55
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR comprises an eye tracking system. .((Purves) in at least para 0061, para 0069)
In reference to Claim 56:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 56.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a haptic device.((Purves) in at least para 0065, para 0268, para 0341)
In reference to Claim 57:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 57.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a sensor that measures physiological data pertaining to a user’s eye.((Purves) in at least para 0081, para 0089, para 0078)
In reference to Claim 59:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 59.
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
wherein the local processing module is a part of a housing of the AR device worn on the head of the user. ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064),
In reference to Claim 67:
The combination of Purves and Ballard discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 67
 (Currently Amended) The AR display system of claim 27,  (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the non-linear and multidirectional virtual line representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments.	
Ballard teaches:
wherein the non-linear and multidirectional virtual line representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments ((Ballard) in at least FIG. 17A-17H)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device 
In reference to Claim 68:
The combination of Purves and Ballard discloses the limitations of dependent claim 67.  Purves further discloses the limitations of dependent claim 68
(Currently Amended) The AR display system of claim 67,  (see rejection of claim 67 above), 
Purves does not explicitly teach:
wherein the non-linear and multidirectional virtual line is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the non-linear and multi-directional virtual lines being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the non-linear and multidirectional virtual line is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the non-linear and multi-directional virtual lines being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern((Ballard) in at least FIG. 17A-17H; para 0006-0009, para 0105, para 0111, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds and multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device   
In reference to Claim 74:
The combination of Purves and Ballard discloses the limitations of independent claim 27.  Purves further discloses the limitations of dependent claim 74
(New) The AR display system of claim 27 (See rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the instructions are displayed and the user’s non-linear and multi-directional eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user..   
Ballard teaches:
wherein the instructions are displayed and the user’s non-linear and multi-directional eye movement is tracked during display of the real-world object that is in the direction of the gaze of the user..   ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to follow so the user is able to visually enter the password for authentication.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using prompting the user to enter the password and providing points for the user gaze to follow so the user is able to visually enter the password for authentication
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to claim 27 above, and further in view of US Pub No. 2015/0199006 A1 by He et al. (He)
In reference to Claim 33:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 33
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
the eye-related biometric further comprising is a … signature of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… retinal signature …
He teaches:
wherein the eye-related biometric data is a retinal signature of an eye the user of the AR device ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retina and digital data of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to claim 27 above, and further in view of US Pub. No. 2014/0310531 A1 by Kundu et al. (Kundu)
In reference to Claim 37:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 37.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to claim 27 above, and further in view of US Pub No. 2015/0381609 A1 by Dadu et al. (Dadu)
In reference to Claim 41:
The combination of Purves and Ballard discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 41
 (Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identify of the user 
Is determined based at least part upon a known iris pattern. .((Purves) in at least para 0061, para 0077, para 0081 -0082, para 0088, para 0122, para 0170)
In reference to Claim 42:
The combination of Purves and Ballard discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 42
 (Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identity of the user is determined
based at least in part upon a known retinal pattern. .((Purves) in at least para 0061, para 0077, para 0122, para 0170)
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to claim 27 above, and further in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer)
In reference to Claim 47:
The combination of Purves and Ballard discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 40
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
wherein the local processing module is configured to detect an interruption event associated with the AR device ((Purves) in at least para 0086, para 0089-0090, para 0127, para 0109), and
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  ……((Purves) in at least para 0061, para 0064, para 0069, para 0109, para 0273, para 0416)
Purves does not explicitly teach:
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  in order to re-authenticate the user based at least in part on the detected interruption event and the new eye-related biometric data.
Scheffer teaches:
wherein the AR device is further configured to capture new … biometric data from the user …  in order to re-authenticate the user based at least in part on the detected interruption event and the new … biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the identification of a user with captured biometric data as taught by Purves to include the re-authentication process as taught by Scheffer since Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user
Claim 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer) as applied to Claim 47 above, and further in view of US Patent No. 9,674,707 B2 by Boettcher et al. (Boettcher)
In reference to Claim 48:
The combination of Purves, Ballard and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 48
(Previously Presented) The AR display system of claim 47 (see rejection of claim 47 above), 
Purves does not explicitly teach:
wherein the interruption event comprises a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event comprises a removal of the AR device from the user’s head.. ((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
In reference to Claim 49:
The combination of Purves, Ballard and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 49
(Previously Presented) The AR display system of claim 47 (see rejection of claim 47 above), 
Purves does not explicitly teach:
wherein the interruption event comprises a loss of connectivity of the AR device with a network.
Boettcher teaches:
wherein the interruption event comprises a loss of connectivity of the AR device with a network..((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to Claim 27 above, and further in view of US Pub No. 2015/0294303 a1 by Hanson et al (Hanson)
In reference to Claim 58:
The combination of Purves and Ballard discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 58
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the local processing module is a part of a belt pack worn on a waist of the user
Hanson teaches:
wherein the local processing module is a part of a belt pack worn on a waist of the user ((Hanson) in at least FIG. 1A-B; para 0003, para 0077)
Both Purves and Hanson teach augmented devices may be any of wearable devices for use in transactions.  Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the wearable device of Purves to include a belt device as taught by Hanson since Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to Claim 38 above, and further in view of US Pub No. 2012/0069294 A1 by Ohno et al (Ohno) and “Fitting and Dispensing Glasses” by med.Navy (Navy) 
In reference to Claim 60:
The combination of Purves and Ballard discloses the limitations of dependent claim 38.   Purves further discloses the limitations of dependent claim 60
 (Previously Presented) The AR system of claim 38 (see rejection of claim 38 above), 
Purves does not explicitly teach:
wherein the AR device is worn on a head of the user and calibrated to physical features of the comprising an eye size of the user, a head size of the user, and a distance between eyes of the user; a distance from the AR device and eyes of the user; and a curvature of a forehead of the user.
Ohno teaches:
wherein the AR device worn on a head of the user and calibrated to physical features of the comprising …a curvature of a forehead of the user. ((Ohno) in at least para 0080)
Both Purves and Ohno are directed toward AR devices which include glasses. Ohno teaches the motivation of measuring the curvature of the user in order to fit the glasses to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details for use of augmented glass devices of Purves to include the measurement of the curvature of the user as taught by Ohno since Ohno teaches the motivation of measuring the curvature of the user in order to fit the glasses to the user.
Navy teaches:
an eye size of the user, a head size of the user, and a distance between eyes of the user ((Navy) page 1); 
a distance from the AR device and eyes of the user ((Navy) page 1); and
Both Purves and Navy are directed toward glasses. Navy teaches the motivation of measuring the measuring physical features in order to fit glasses to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application of glass devices of Purves to include measurement for fit as taught by Navy since Navy teaches the motivation of measuring the measuring physical features in order to fit glasses to the user.
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) as applied to claim 27 above, and further in view of US Pub No. 2006/0239670 A1 by Cleveland (Cleveland) 
In reference to Claim 72:
The combination of Purves and Ballard discloses the limitations of independent claim 27.  Purves further discloses the limitations of dependent claim 72:
(Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), further comprising 
Purves does not explicitly teach:
the eye movement based user identification protocol further comprising converting a format of data of the non-linear and multi-directional virtual line, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the non-linear and multi-directional virtual line drawn by the user..
Cleveland teaches:
the eye movement based user identification protocol further comprising converting a format of data of the non-linear and multi-directional virtual line, wherein the converted data indicates that a plurality of discrete areas of a virtual grid were traversed by the non-linear and multi-directional eye movement resulting in the non-linear and multi-directional virtual line drawn by the user. ((Cleveland) in at least para 0100)
Both Purves and Cleveland are directed toward technology for capturing eye movement via cameras tracking eye movement for inputting data.  Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the capturing of eye movement and inputting of eye data of Purves to include converting process of camera data as taught by Cleveland since Cleveland teaches the motivation of converting gaze line of the eye within the camera frame of reference in order to convert the gaze line form the camera frame to a monitor frame
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2010/0201621 A1 by Niikawa 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697